Citation Nr: 1025538	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  09-12 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for residuals of cervical 
injuries.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to April 1987.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  The Veteran testified at a Travel Board 
hearing held at the Hartford RO in October 2009.

In January 2010, the Board remanded this matter to the RO for 
further development including: scheduling the Veteran for a new 
VA examination to determine the nature and etiology of the 
claimed cervical disorder and readjudicating the Veteran's claim.  
The Board is satisfied that the action directed in its remand 
have been met with compliance, and is prepared to proceed with 
appellate consideration of the issue framed above.

As the Board noted in its January 2010 remand, the issue 
of entitlement to an increased rating for a low back 
disorder, currently evaluated as 10 percent disabling, has 
been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran did not incur an in-service cervical injury.

2.  The Veteran does not have a present cervical disability.






CONCLUSION OF LAW

The Veteran's claimed residuals of cervical injuries were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 
3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable Laws and Regulations

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to identify 
the disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, disability which is proximately due to, or results 
from, another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a 
nonservice-connected disease or injury that is proximately due to 
or the result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected disease, 
will be service connected.  However, VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at any 
time between the onset of aggravation and the receipt of medical 
evidence establishing the current level of severity of the 
nonservice-connected disease or injury.  38 C.F.R. § 3.310(b); 
see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

II.  Analysis

The Veteran contends, in his September 2008 Notice of 
Disagreement, various statements, and October 2009 Travel Board 
hearing testimony, that he sustained an injury to his neck during 
service as a result of a motor vehicle accident in 1986.    The 
Veteran's assertions of an in-service motor vehicle accident are 
corroborated by photographs in the claims file that depict 
property damage to the Veteran's vehicle.  At his hearing, the 
Veteran testified that he has experienced ongoing neck pain since 
the 1986 motor vehicle accident.

A September 2008 statement submitted by M.D.U., who served with 
the Veteran in 6948th Electronic Security Squadron of the United 
States Air Force, further corroborates that the Veteran was 
involved in a motor vehicle accident during service.  This 
statement, however, does not reflect any knowledge as to whether 
the Veteran sustained a neck injury as a result of that accident.

Service treatment records obtained by the RO reflect that the 
Veteran was treated in June 1986 for injuries sustained in a 
motor vehicle accident in which his vehicle bounced off of a 
guard rail.  The treatment records, however, do not reflect any 
complaints of neck symptoms, and in fact, specifically state that 
the Veteran was negative for neck pain.

In his Notice of Disagreement and at his hearing, the Veteran 
stated that he was also involved in two other motor vehicle 
accidents in service.  At his hearing, however, the Veteran 
testified that these involved a side collision that "wasn't as 
bad" and a "fender bender" that occurred at low speed.  The 
Veteran did not provide dates, locations, or any other 
information concerning these incidents.  Moreover, the service 
treatment records neither mention nor document any medical 
treatment for injuries incurred in these incidents.

A March 2007 post-service treatment letter from Dr. J.G. reflects 
that the Veteran had been treating since March 2005 for chronic 
and localized intrascapular pain without radiculopathy, pain 
referral pattern, or associated headaches.  The letter reflects 
various thoracic spine findings revealed by x-rays and a 
diagnosis of thoracic vertebral subluxation.  It does not, 
however, indicate any treatment or diagnosis of a cervical 
disorder.

At a March 2008 VA examination, the Veteran reported upper back 
pain that was located at approximately the level of the lower 
cervical vertebrae.  Upon examination, the examiner provided a 
speculative diagnosis of high suspicion of herniated disc with 
myalgia.

In March 2010 the Veteran was scheduled for a new VA examination 
to clarify the diagnosis and etiology of his claimed cervical 
disorder.  At that time, the Veteran continued to report neck 
pain.  On examination, the Veteran produced a full 45 degrees of 
cervical flexion and extension, mildly diminished lateral flexion 
bilaterally to 40 degrees, mildly diminished left lateral 
rotation to 75 degrees, and right lateral rotation to 70 degrees.  
Based upon a review of the claims file, the examiner noted that 
the evidence does not demonstrate a history of flare-ups or prior 
hospitalizations for incapacitating episodes.  Although the 
examiner acknowledged the Veteran's reported neck pain, he opined 
that "there is [sic] definitely been no evidence of any 
documentation to support the clinical pain pattern."  The 
examiner provided a diagnosis of neck pain of unknown etiology 
and opined that the Veteran's claimed neck injury is not related 
to the Veteran's active duty service.

The evidence in this case does not reveal a diagnosis of a 
current cervical disability.   Notwithstanding the VA examiner's 
diagnosis of "neck pain of unknown etiology," the Board notes 
that pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez- Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom, 
Sanchez- Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).
  
Even assuming that the evidence reflects a current cervical 
disability, the evidence in this case does not show the 
occurrence of an in-service cervical injury.  Although the 
Veteran asserted at his hearing that he has experienced 
continuous symptoms in his neck since service, such assertions 
are rebutted by the complete absence of any treatment for neck 
symptoms since his discharge and by the findings expressed by the 
VA examiner in his March 2010 report.  Moreover, despite the 
Veteran's assertions of continuous neck pain since his 1986 motor 
vehicle accident, the credibility of those assertions is brought 
into question by M.D.U.'s September 2008 statement, which does 
not corroborate the Veteran's assertions of a neck injury.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006) 
(holding the Board is obligated to, and fully justified in, 
determining whether lay testimony is credible in and of itself, 
and that the Board may weigh the absence of contemporary medical 
evidence against lay statements).

Although the Board acknowledges the Veteran's hearing testimony 
that his neck was not secured by EMTs after his 1986 motor 
vehicle accident, the Board notes that no competent or definite 
medical opinion has been rendered which links the claimed current 
neck injury to the EMTs' failure to secure his neck in 1986.  In 
this regard, the Board further observes that the United States 
Court of Appeals for Veterans Claims (Court) has consistently 
held that service connection may not be predicated on lay 
assertions of medical causation.  See Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  In the present case, the Veteran has not 
been shown to possess the requisite medical training, expertise, 
or credentials needed to render either a diagnosis or a competent 
opinion as to medical causation.  Accordingly, his lay opinion 
does not constitute competent medical evidence and lacks 
probative value as to the matter of medical diagnoses and 
causation.  See also Layno v. Brown, 6 Vet. App. 465, 470 (1994) 
(a veteran is competent to report that on which he or she has 
personal knowledge).  Even assuming that the Veteran was 
competent to provide an opinion as to the etiology of his claimed 
neck disorder, the Board finds that such an etiology opinion by 
the Veteran would be speculative at best and therefore be limited 
in its probative value.  See Bostain v. West, 11 Vet. App. 124, 
127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a 
medical opinion expressed in terms of "may" also implies "may 
or may not" and is too speculative to establish a causal 
relationship).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) 
(a doctor's statement framed in terms such as "could have been" 
is not probative).

Also, the Board finds that the evidence of record does not 
reflect any finding that his claimed cervical disorder is 
proximately due to, or the result of, his service-connected low 
back disorder.  Accordingly, service connection may not be 
granted on a secondary basis pursuant to 38 C.F.R. § 3.310.

Overall, the preponderance of the evidence is against the 
Veteran's claim of service connection and this claim must be 
denied.

In reaching this determination, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in favor 
of the veteran when there is an approximate balance of positive 
and negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 U.S.C.A. § 5107(b).

III.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
evidence or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance 
with 38 C.F.R. § 3.159(b)(1), proper notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Notice should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In the present case, the Veteran was notified of the information 
and evidence needed to substantiate and complete a claim for 
service connection for residuals of cervical injuries in an April 
2008 notice letter.  In that letter, the Veteran was also 
notified that a disability rating and an effective date for the 
award of benefits are assigned in cases where service connection 
is warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a claim.  
The Veteran's service treatment records and identified private 
treatment records have been obtained.  Additionally, he was 
afforded a VA examination in March 2008, and again in March 2010 
following the Board's remand.  Both examinations were performed 
in conjunction with the examiner's review of the claims file.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Service connection for residuals of cervical injuries is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


